DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	This action is responsive to communication filed on 10/17/2022. Claim(s) 1-20 are currently pending examination. Claims(s) 1-3, 13, 20 have been amended. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant filed amendment(s) to claims on 10/17/2022 to remedy the rejection(s). 

Response to Arguments
3.	Applicant’s arguments, see Remarks Page(s) 10-15, filed 10/17/2022, with respect to Claim 1-20 have been fully considered and are persuasive. The USC 103 Rejections of Claim(s) 1-20 have been withdrawn. 
	The Applicant’s Argument/Remarks to the Double Patenting Rejection has been reviewed and the Examiner will maintain the rejection until a Terminal Disclaimer is filed or until the Claim sets of the two applications are patentably distinct. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No.11,265,205. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 1 of the current application matches directly to every element of Claim 1 of Patent No. 11,265,205. 
6.	In addition, specifically Independent Claims 1, 11 & 20, is/are rejected on the ground of nonstatutory double patenting as being rejected over claim(s) 1-9 & 13 of Patent No. 11,265,205 in view of Della Corte et al. (US 2018/0024875 A1), in view of Suthar et al. (US 2020/0134421 A) and further in view of Feng Yong (CN 111200530 A).
The claims are not patentable distinct from each other because it would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teachings of Della Corte-Suthar-Yong and apply them on the teachings of Application No. 17/584,163 to create a system that determines key performance indicators values of parameters. 
7.	The table below shows only a sample of how each of these claims is anticipated by claims such as Claim 1 of Patent No. 11,265,205. 
Instant Application 17/584,163
Patent No.11,265,205
1.     A method comprising: 

obtaining, by a computer device, a plurality of key performance indicator (KPI) values for a plurality of KPI parameters associated with at least one network device; 

identifying, by the computer device, a plurality of potential anomalies based on the plurality of KPI values using an anomaly detection model; 

identifying, by the computer device, at least one anomaly based on the plurality of potential anomalies by determining that the at least one anomaly is not associated with behavior designated as desirable behavior for a KPI parameter of the plurality of KPI parameters;

determining, by the computer device, a root cause parameter for the identified at least one anomaly; and 

sending, by the computer device, an alert identifying the at least one anomaly and the root cause parameter to a management device associated with the at least one network device.
1. A method comprising: 

obtaining, by a computer device, a plurality of key performance indicator (KPI) values for a plurality of KPI parameters associated with at least one network device;

 computing, by the computer device, a set of historical statistical values for the obtained plurality of KPI values; 

providing, by the computer device, the obtained plurality of KPI values and the computed set of historical statistical values to an anomaly detection model to identify a plurality of potential anomalies; 

filtering, by the computer device, the identified plurality of potential anomalies based on designated desirable behavior for a particular KPI parameter, of the plurality of KPI parameters, to identify at least one anomaly, wherein the designated desirable behavior for the particular KPI parameter identifies either an increasing direction in values of the particular KPI parameter as desirable or a decreasing direction in values of the particular KPI parameter as desirable, and 

wherein the filtering includes identifying potential anomalies, of the plurality of potential anomalies, as not being anomalies when identified as being associated with the designated desirable behavior; 

determining by the computer device, a root cause KPI parameter, from the plurality of KPI parameters, for the identified at least one anomaly; and 

sending, by the computer device, an 
alert that includes information identifying the at least one anomaly and the determined root cause KPI parameter to a network management system or a network repair system associated with the at least one network device.
2.     The method of claim 1, wherein identifying the at least one anomaly based on the plurality of potential anomalies further includes: 

determining that a particular one of the plurality of potential anomalies is associated with behavior designated as desirable behavior for a KPI parameter; and 

removing a particular one of the plurality of potential anomalies from the plurality of potential anomalies.  

10.     The method of claim 1, wherein filtering the identified plurality of potential anomalies based on a designated desirable behavior for a particular KPI parameter, of the plurality of KPI parameters, to identify at least one anomaly includes: 

designating a desirable direction of change in values for the particular KPI parameter as either the increasing direction in values of the particular KPI parameter or the decreasing direction in values of the particular KPI parameter; 

determining that a particular KPI value, of the plurality of KPI values, was classified by the anomaly detection model based on the designated desirable direction; and 

filtering the particular KPI value out as not an anomaly, based on determining that the particular KPI value, of the plurality of KPI values, was classified by the anomaly detection model based on the designated desirable direction.
3.     The method of claim [[2]] 1, wherein the designated desirable behavior for the KPI parameter identifies either a set of increasing values for the KPI parameter as desirable or a set of decreasing values for the KPI parameter as desirable.  

10.     The method of claim 1, wherein filtering the identified plurality of potential anomalies based on a designated desirable behavior for a particular KPI parameter, of the plurality of KPI parameters, to identify at least one anomaly includes: 

designating a desirable direction of change in values for the particular KPI parameter as either the increasing direction in values of the particular KPI parameter or the decreasing direction in values of the particular KPI parameter; 

determining that a particular KPI value, of the plurality of KPI values, was classified by the anomaly detection model based on the designated desirable direction; and 

filtering the particular KPI value out as not an anomaly, based on determining that the particular KPI value, of the plurality of KPI values, was classified by the anomaly detection model based on the designated desirable direction
4.     The method of claim 1, further comprising: 

computing a set of historical statistical values for the obtained plurality of KPI values; 

computing a degree of randomness for the plurality of KPI values; and 

selecting the set of historical statistical parameters for the obtained plurality of KPI values associated with the network device based on the computed degree of randomness.  

3. The method of claim 1, further comprising: 

computing a degree of randomness for the plurality of KPI values; and 

selecting the set of historical statistical parameters for the obtained plurality of KPI values associated with the at least one network device based on the computed degree of randomness.
5.     The method of claim 4, wherein the computed degree of randomness is based on a number of data points, from the plurality of KPI values, that crossed a standard deviation value computed for the plurality of KPI values.

4.     The method of claim 3, wherein the computed degree of randomness is based on a number of data points, from the plurality of KPI values, that crossed a standard deviation value computed for the plurality of KPI values.
6.     The method of claim 4, further comprising: 

selecting at least one of an interquartile range, burstiness, or maximum and minimum values within a time period as the set of historical statistical parameters for the obtained plurality of KPI values associated with the network device, when the computed degree of randomness is higher than a randomness threshold; or 

selecting at least one of a mean, standard deviation, or historically observed maximum and minimum values as the set of historical statistical parameters for the obtained plurality of KPI values associated with the network device, when the computed degree of randomness is lower than the randomness threshold.  

5.     The method of claim 3, further comprising: determining that the computed degree of randomness is higher than a randomness threshold; and 

selecting at least one of an interquartile range, burstiness, or maximum and minimum values within a time period as the set of historical statistical parameters for the obtained plurality of KPI values associated with the at least one network device, in response to determining that the computed degree of randomness is higher than the randomness threshold.

6.     The method of claim 3, further comprising: determining that the computed degree of randomness is lower than a randomness threshold; and selecting at least one of a mean, standard deviation, or historically observed maximum and minimum values as the set of historical statistical parameters for the obtained plurality of KPI values associated with the at least one network device, in response to determining that the computed degree of randomness is lower than the randomness threshold.
7.     The method of claim 1, wherein the plurality of KPI values for the plurality of KPI parameters associated with the at least one network device includes: 38Docket No. 20200150C1 

a time series of values for at least one KPI parameter for a particular network device; or 

a set of values for at least one KPI parameter at a particular time for a plurality of network devices.  

2. The method of claim 1, wherein the plurality of KPI values for the plurality of KPI parameters associated with the at least one network device includes: 

a time series of values for at least one KPI parameter for a particular network device; or 

a set of values for at least one KPI parameter at a particular time for a plurality of network devices.
8.     The method of claim 1, further comprising: selecting the anomaly detection model based on a data distribution uniformity value and a data size associated with the plurality of KPI values.

7.     The method of claim 1, further comprising: selecting the anomaly detection model based on a data distribution uniformity value and a data size associated with the plurality of KPI values.
9.     The method of claim 8, further comprising: 

selecting a distance-based anomaly detection model, when it is determined that the data distribution uniformity value is above a uniformity threshold and the data size is below a size threshold; or 

selecting a tree-based anomaly detection model, when it is determined that the data distribution uniformity value is below the uniformity threshold and the data size is above the size threshold.  

8.     The method of claim 7, further comprising: 

selecting a distance-based anomaly detection model, when it is determined that the data distribution uniformity value is above a uniformity threshold and the data size is below a size threshold; or 

selecting a tree-based anomaly detection model, when it is determined that the data distribution uniformity value is below the uniformity threshold and the data size is above the size threshold.
10.     The method of claim 1, wherein determining the root cause parameter for the identified at least one anomaly includes:

using a distance-based anomaly detection model as the anomaly detection model to identify the plurality of potential anomalies; and 

using a tree-based anomaly detection model to identify a root cause parameter using the identified at least one anomaly as an input.  

9. The method of claim 1, further comprising: 

applying a significance threshold to a particular KPI parameter, of the plurality of KPI parameters associated with at least one network device, to remove anomalies associated with the particular KPI parameter that do not meet the significance threshold.
11.     The method of claim 1, wherein determining the root cause parameter for the identified at least one anomaly includes: calculating at least one Shapley Additive Explanations (SHAP) value for the identified at least one anomaly.

13.     The method of claim 1, wherein determining the root cause KPI parameter for the identified at least one anomaly includes: calculating at least one Shapley Additive Explanations (SHAP) value for the identified at least one anomaly.
12. A device comprising: a processor configured to: obtain a plurality of key performance indicator (KPI) values for a plurality of KPI parameters associated with at least one network device; identify a plurality of potential anomalies based on the plurality of KPI values using an anomaly detection model; identify at least one anomaly based on the plurality of potential anomalies by determining that the at least one anomaly is not associated with behavior designated as desirable behavior for a KPI parameter of the plurality of KPI parameters;; determine a root cause parameter for the identified at least one anomaly; and send an alert identifying the at least one anomaly and the root cause parameter to a management device associated with the at least one network device.  

Same as Claim 1 of Application 17/584,163. 
13. The device of claim 12, wherein, when identifying the at least one anomaly based on the plurality of potential anomalies, the processor is further configured to: determine thata particular one of the plurality of potential anomalies is associated with behavior designated as desirable behavior for a KPI parameter, wherein the designated desirable behavior for the KPI parameter identifies either a set of increasing values for the KPI parameter as desirable or a set of decreasing values for the KPI parameter as desirable; and 40Docket No. 20200150C1 remove the particular one of the plurality of potential anomalies from the plurality of potential anomalies.  

Same as Claim 2 of Application 17/584,163.
14. The device of claim 12, wherein the processor is further configured to: compute a set of historical statistical values for the obtained plurality of KPI values; compute a degree of randomness for the plurality of KPI values based on a number of data points, from the plurality of KPI values, that crossed a standard deviation value computed for the plurality of KPI values; and select the set of historical statistical parameters for the obtained plurality of KPI values associated with the network device based on the computed degree of randomness.  

 Same as Claim 3 of Application 17/584,163. 
15. The device of claim 14, wherein the processor is further configured to: select at least one of an interquartile range, burstiness, or maximum and minimum values within a time period as the set of historical statistical parameters for the obtained plurality of KPI values associated with the network device, when the computed degree of randomness is higher than a randomness threshold; or select at least one of a mean, standard deviation, or historically observed maximum and minimum values as the set of historical statistical parameters for the obtained plurality of KPI values associated with the network device, when the computed degree of randomness is lower than the randomness threshold.  
Preliminary Amendment - First Action Not Yet Received
Same as Claim 6 of Application 17/584,163.
16. The device of claim 12, wherein the plurality of KPI values for the plurality of KPI parameters associated with the at least one network device includes: 41Docket No. 20200150C 1 a time series of values for at least one KPI parameter for a particular network device; or a set of values for at least one KPI parameter at a particular time for a plurality of network devices.  
ed at least one anomaly.  

Same as Claim 7 of Application 17/584,163.
17. The device of claim 12, wherein the processor is further configured to: 

determine a data distribution uniformity value and a data size for the plurality of KPI values; and 

select a distance-based anomaly detection model, when it is determined that the data distribution uniformity value is above a uniformity threshold and the data size is below a size threshold; or 

select a tree-based anomaly detection model, when it is determined that the data distribution uniformity value is below the uniformity threshold and the data size is above the size threshold.  

16.     The computer device of claim 14, wherein the processor is further configured to: 

select the anomaly detection model based on a data distribution uniformity value and a data size associated with the plurality of KPI values; 

select a distance-based anomaly detection model, when it is determined that the data distribution uniformity value is above a uniformity threshold and the data size is below a size threshold; and 

select a tree-based anomaly detection model, when it is determined that the data distribution uniformity value is below the uniformity threshold and the data size is above the size threshold.
18. The device of claim 12, wherein, when determining the root cause parameter for the identified at least one anomaly, the processor is further configured to: use a distance-based anomaly detection model as the anomaly detection model to identify the plurality of potential anomalies; and use a tree-based anomaly detection model to identify a root cause parameter using the identified at least one anomaly as an input.  

 Application No.: 16/860,961 Office Action Dated: December 10, 2020Same as Claim 10 Above. 
19. The device of claim 12, wherein, when determining the root cause parameter for the identified at least one anomaly, the processor is further configured to: 42Docket No. 20200150C1 calculate at least one Shapley Additive Explanations (SHAP) value for the identified at least one anomaly.  
Same as Claim 11 of Application 17/584,163.
20. A non-transitory computer-readable memory device storing instructions executable by a processor, the non-transitory computer-readable memory device comprising: one or more instructions to obtain a plurality of key performance indicator (KPI) values for a plurality of KPI parameters associated with at least one network device; one or more instructions to identify a plurality of potential anomalies based on the plurality of KPI values using an anomaly detection model; one or more instructions to identify at least one anomaly based on the plurality of potential anomalies by determining that the at least one anomaly is not associated with behavior designated as desirable behavior for a KPI parameter of the plurality of KPI parameters;; one or more instructions to determine a root cause parameter for the identified at least one anomaly; and one or more instructions to send an alert identifying the at least one anomaly and the root cause parameter to a management device associated with the at least one network device.

Same as Claim 1 of Application 17/584,163.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443